Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gassing starwheel” (claim 9) must be shown or the feature(s) canceled from the claim(s). The figures disclose a starwheel but fail to provide features/elements for gassing. Also, the “can seamer” (claim 10) must be shown or the feature(s) canceled from the claim(s). As with gassing the figures clearly disclose starwheels but do not disclose any features or elements which a skilled artisan would reasonably expect to provide seaming for a can. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 9, 10, 11, 12, 13, 14, 18, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osmond (US 2,840,963).
Interpretative note 1. Applicant is respectfully reminded that the material or article worked upon by the apparatus does not limit apparatus claims.  See MPEP 2115. The fact that Osmond a device for manipulating lids is coincidence.
	With respect to claims 1, 7, 8, 9, 10, 11, 12, 13, 14, 18, 19 & 20, Osmond discloses a device comprising:
a destacking screw 30, 30 with helical grooves configured to:
convey lids that are fed in via a lid feed,
transfer separated lids to a downstream transport 2  
interrupt via clutch 84 (C5/L47-70) stopping of driving motion destacking screws 30, 30 thereby interrupting supply of lids to a downstream transport 2  
	With respect to claim 2, Osmond discloses that when clutch 84 is disengaged a destacking screw 30 is driven independently of a downstream transport  .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3, 4, 5, 6, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmond in view of Baranowski (US 2004/0007438).
Interpretative note 2. Applicant device software coupling in paragraphs 26 & 27 of as requiring a PLC, i.e. controller: “drive of the destacking screw is synchronized with the drive of the downstream transport and/or treatment device via a software coupling, for example via Drive - PLC (Powerline Communication).”
	Osmond does not disclose a separate drive from a drive of a downstream transport. Baranowski discloses that separate drives and a single drive are interchangeable when a system for driving a star wheel and a screw:
Conveyor 101, 201, spacing mechanism 103, 203, transfer wheel 104, 204, star wheel 105, 205, dispenser (not shown), and turret 106, 206 may be powered by one or more drives (not shown). In one embodiment of the invention, a single drive unit (not shown) may drive conveyor 101, 202, spacing mechanism 103, 203, transfer wheel 104, 204, star wheel 105, 205, dispenser (not shown), and turret 106, 206, via a transmission, e.g., via drive belts, pulleys, gears, or the like. In another embodiment of the invention, separate drives may power each of conveyor 101, 201, spacing mechanism 103, 203, transfer wheel 104, 204, star wheel 105, 205, dispenser (not shown), and turret (106, 206). For example, a star wheel drive (not shown) may rotate star wheel 105, 205 at a variety of rotational speeds. A control unit (not shown) may control each drive or drives, thereby controlling operation of conveyor 101, 201, spacing mechanism 103, 203, transfer wheel 104, 204, star wheel 105, 205, dispenser (not shown), and turret 106, 206, so that containers may move continuously to, through, and away from the dispensing station 102, 202.
	In other words, where separate drives are implemented a controller controls the operation, i.e. speed, of each component. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Osmond to include a destacking screw is driven by a separate drive, and wherein a separate drive is configured to be operated independently of a drive of a downstream transport  
Allowable Subject Matter
The following claim 8 amended by the examiner and considered to distinguish patentably over the art of record in this application, presented to applicant for consideration:
8.    The device of claim 7, wherein, in the interruption of production, the destacking screw is configured to be decoupled from the downstream transport and/or the treatment device, the can filler, or the can seamer, wherein the destacking screw optionally engages the downstream transport and/or the  treatment device, the can filler, or the can seamer by vertical movement relative to the treatment device, the can filler, or the can seamer.
Consequently, including the examiner proposal claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following claim 19 amended by the examiner and considered to distinguish patentably over the art of record in this application, presented to applicant for consideration:
19.    The method of claim 18, wherein stopping the destacking screw comprises decoupling the destacking screw from the downstream transport and/or the treatment device, wherein moving the destacking screw vertically relative to the transport and/or the treatment device, decouples the destacking screw from the transport and/or the treatment device.
Consequently, including the examiner proposal claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY W ADAMS/Primary Examiner, Art Unit 3652